DETAILED ACTION
This office action response the amendment application on 12/30/2021.
Claims 1-2 and 4-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 30 December, 2021.  No claims  has been amended.  Claim 3 has been withdrawn from consideration.  Claims 1-2 and 4-20 are pending and have been considered below.
Response to Arguments
Applicant's arguments filed December 30, 2022 have been fully considered but they are not persuasive. 
The applicant argues see pages 7-8, of the Remarks that Borges fails to show or suggest the element of “determining whether the device is an information technology (IT) device that manages data or an operational technology (OT) device that controls a physical parameter” as set forth in claim 1. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. First of all, the applicant is silent on how “information technology (IT) device” and “operational technology (OT)” define and how far the devices utilizing on the claim limitation. Also, the devices are broadly can fit any of IT devices, such as computer, laptop, and etc.) Alternatively, the plain meaning of the operational technology (OT) is hardware and software that detects or causes a change, through the direct monitoring and/or control of industrial equipment, assets, processes and events. Thus, it is better the applicant limited those devices on the claim limitations. On the other hand, Borges discloses communication device hosts multiple applications and/or services that require scanning any number of communication channels to identify available communication connections devices, and services offered by other devices, (see, [0019]). In addition, within the scanning one or more communication channels and pausing or resting between scans is dynamically adjusted based on events or triggers detected during the scans (such corresponding to operational technology device that controls a physical parameter), (see, [0022]). Moreover, detected the device may rest between scans during operational technology events, (see, [0022]). Thus, Borges meets the scope of the claimed limitation as currently presented.
The applicant argues see pages 8-11, of the Remarks that Borges and Jeong fails to show or suggest the element of “performing an active scan of the device based on the one or more attributes determined based on the passive scan. ”, and “wherein the active scan is customized for the device based on the one or more attributes determined based on the passive scan to retrieve additional information associated with the device” as set forth in claim 1. Examiner respectfully disagrees. For instance, Jeong discloses performing an active scan of the device based on the one or more attributes determined based on the passive scan (see, performing an active scan which broadcasts a service discovery request command frame for searching the specific service devices by the MAC layer (see, claim 1, 6)). Furthermore, an attribute also disclosed, ([0081]). On the other side, wherein the active scan is customized for the device based on the one or more attributes determined based on the passive scan to retrieve additional information associated with the device, (see, Jeong on [0081, 0100, 0102], during the performing an active scan which broadcasts a service discovery request command frame for searching the specific service devices by the MAC layer, the ServiceID field of the received command frame matches the macServiceID, updates (corresponding to modifying or customizing) a value of macCommunicationChannelID with a CommunicationChannelID parameter (which corresponding to device attributes) of the received frame). 
Thus, the combination of Borges and Jeong meets the scope of the claimed limitation as currently presented. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Borges et al. (U.S. Patent Application Publication No. 2014/0362420), (“Borges”, hereinafter), in view of JEONG et al. (U.S. Patent Application Publication No. 2015/0019718), (“Jeong”, hereinafter).
As per Claim 1, Borges discloses a method comprising: 
performing a passive scan of communications associated with a device([see, e.g., a passive scan associate disclosed, [0007], and Fig. 3]), wherein the passive scan comprises observing one or more communications of the device over a network ([see, e.g., the device is performing active and passive scans on a scanning channel disclosed, [0046-0047], and Fig. 4]);  
determining one or more attributes associated with the device based on the passive scan ([see, e.g., during determining the passive scan, the device may simply listen on the assigned channel (corresponding to attributes associated with the device), [0059, 0066], and Fig. 7]) including determining whether the device is an information technology (IT) device that manages data or an operational technology (OT) device that controls a physical parameter ([see, e.g., wherein dynamically and adaptively scanning communication channels, requirements of multiple communication functions executing on a portable computing or communication device,  [0058-0061, 0066], and Fig. 7]); 
Borges doesn’t appear explicitly disclose: performing an active scan of the device based on the one or more attributes determined based on the passive scan; wherein the active scan is customized for the device based on the one or more attributes determined based on the passive scan to retrieve additional information associated with the device; and wherein the active scan comprises sending one or more requests to the device; receiving a response to the active scan of the device; determining, by a processing device, one or more attributes associated with the device based on the active scan; and storing the one or more attributes based on the passive scan and the one or more results based on the active scan associated with the device. 
However, Jeong discloses performing an active scan of the device based on the one or more attributes determined based on the passive scan ([see, e.g., wherein performing an active scan which broadcasts a service discovery request command frame for searching the specific service, based on the attribute of MAC PAN Information Base (PIB) with the ServiceID, updates macAvailableChannelID with an AvailableChannelID parameter of the MLSDE-LESD-SCAN (corresponding to performing an active scan), [abstract, 0080-0081], and Fig. 2]), 
wherein the active scan is customized for the device based on the one or more attributes determined based on the passive scan to retrieve additional information associated with the device ([see, e.g., during the performing an active scan which broadcasts a service discovery request command frame for searching the specific service devices by the MAC layer, the ServiceID field of the received command frame matches the macServiceID, updates (corresponding to modifying or customizing) a value of macCommunicationChannelID with a CommunicationChannelID parameter (which corresponding to device attributes) of the received frame, [abstract, 0081-0083, 0100, 0102], and Fig. 2]); and 
wherein the active scan comprises sending one or more requests to the device ([see, e.g., wherein the performing the active LESD scanning procedure, the active LESD scanning procedure initiated by issuing a request, [abstract, 0092-0093], and Fig. 2-3]);
 receiving a response to the active scan of the device ([see, e.g., wherein the performing the active LESD scanning procedure, terminal receives the indication primitive, it may transmit a response primitive (S304), [abstract, 0092-0093], and Fig. 2-3]); 
determining, by a processing device, one or more attributes associated with the device based on the active scan ([see, e.g., request command checks whether a ServiceID field of the received command frame matches macServiceID of the device attributes, [abstract, 0095], and Fig. 2-3]); and 
storing the one or more attributes based on the passive scan and the one or more results based on the active scan associated with the device ([see, e.g., wherein the command frame may include a `ServiceID` field (corresponding to storing the attributes on the table frame), the `Service ID` field may have an identification number of the PAC service which the terminal wishes to search of attributes during the passive and active scan, [0122-0123], and Fig. 6-8]).  
In view of the above, having the system of Borges and then given the well-established teaching of Jeong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Jeong. The motivation for doing so would have been to provide service discovery results improve efficiency for the system to achieve an efficiently discover services and operating frequency channels in a wireless personal area communication network (Jeong, ¶ [0010]).
 As per Claim 11, Borges discloses a system comprising: 
a memory ([see, e.g., memory 814 disclosed, [0083], and Fig. 8]); and 
a processing device ([see, e.g., CPU 812 disclosed, [0083], and Fig. 8]), operatively coupled to the memory, to: 
perform a passive scan of communications associated with a device ([see, e.g., a passive scan associate disclosed, [0007], and Fig. 3]), wherein the passive scan comprises observing one or more communications of the device over a network ([see, e.g., passive scan intervals 312a, 312b and 312n on the communications of the device disclosed, [0042-0043], and Fig. 3]);  
determine one or more attributes associated with the device based on the passive scan ([see, e.g., during determining the passive scan, the device may simply listen on the assigned channel (corresponding to attributes associated with the device), [0059, 0066], and Fig. 7]) including to determine whether the device is an information technology (IT) device that manages data or an operational technology (OT) device that controls a physical parameter ([see, e.g., wherein dynamically and adaptively scanning communication channels, requirements of multiple communication functions executing on a portable computing or communication device,  [0058-0061, 0066], and Fig. 7]); 
Borges doesn’t appear explicitly disclose: perform an active scan of the device based on the one or more attributes determined based on the passive scan, wherein the active scan is customized for the device based on the one or more attributes determined based on the passive scan to retrieve additional information associated with the device; and wherein the active scan comprises sending one or more requests to the device; receive a response to the active scan of the device; determine one or more attributes associated with the device based on the active scan; and store the one or more attributes based on the passive scan and the one or more results based on the active scan associated with the device.  
However, Jeong discloses perform an active scan of the device based on the one or more attributes determined based on the passive scan ([see, e.g., performing an active scan which broadcasts a service discovery request command frame for searching the specific service devices by the MAC layer (see, claim 1, 6)). Furthermore, an attribute also disclosed, [abstract, 0080-0081], and Fig. 2]), 
wherein the active scan is customized for the device based on the one or more attributes determined based on the passive scan to retrieve additional information associated with the device ([see, e.g., based on the attribute of MAC PAN Information Base (PIB) with the ServiceID, updates macAvailableChannelID with an AvailableChannelID parameter of the MLSDE-LESD-SCAN (corresponding to performing an active scan), [abstract, 0083-0087], and Fig. 2]); and 
wherein the active scan comprises sending one or more requests to the device ([see, e.g., wherein the performing the active LESD scanning procedure, the active LESD scanning procedure initiated by issuing a request, [abstract, 0092-0093], and Fig. 2-3]);
 receiving a response to the active scan of the device ([see, e.g., wherein the performing the active LESD scanning procedure, terminal receives the indication primitive, it may transmit a response primitive (S304), [abstract, 0092-0093], and Fig. 2-3]); 
determining, by a processing device, one or more attributes associated with the device based on the active scan ([see, e.g., request command checks whether a ServiceID field of the received command frame matches macServiceID of the device attributes, [abstract, 0095], and Fig. 2-3]); and 
storing the one or more attributes based on the passive scan and the one or more results based on the active scan associated with the device ([see, e.g., wherein the command frame may include a `ServiceID` field (corresponding to storing the attributes on the table frame), the `Service ID` field may have an identification number of the PAC service which the terminal wishes to search of attributes during the passive and active scan, [0122-0123], and Fig. 6-8]).  
In view of the above, having the system of Borges and then given the well-established teaching of Jeong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Jeong. The motivation for doing so would have been to provide service discovery results improve efficiency for the system to achieve an efficiently discover services and operating frequency channels in a wireless personal area communication network (Jeong, ¶ [0010]).
As per Claim 17, is the non-transitory computer readable medium (CRM) claim corresponding to the system claim 11 that has been rejected above.  Applicant attention is directed to the rejection of claim 11.  Claim 17 is anticipated by CRM being performed by the system above and therefore is rejected under the same rational as claim 11.

Claims 2, 4-9, 12-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Borges, in view of Jeong, and further in view of SEDDIGH et al. (U.S. Patent Application Publication No. 2018/0139104), (“Seddigh”, hereinafter).
As per Claim 2, Borges and Jeong disclose the method of claim 1, and Borges doesn’t appear explicitly disclose: selecting the device based on at least one of detecting the device being coupled to the network or accessing a communication of the device over the network.
However Seddigh discloses further comprising: selecting the device based on at least one of detecting the device being coupled to the network or accessing a communication of the device over the network ([see, e.g., selecting one of those candidates as a device type, [0139, 0161-0163] and Fig. 7]). 
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide selecting the device based on at least one of detecting the device results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 4, Borges and Jeong disclose the method of claim 1, and Borges doesn’t appear explicitly disclose: wherein the determining whether the device is an IT device or an OT device is based on at least one of a media access control (MAC) address, one or more ports used by the device for communication, or one or more communication protocols used by the device.
However Seddigh discloses wherein the determining whether the device is an IT device or an OT device is based on at least one of a media access control (MAC) address, one or more ports used by the device for communication, or one or more communication protocols used by the device ([see, e.g., the determining whether the device as a MAC analysis 74, [0155] and Fig. 7]). 
 In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide device determination results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 5, Borges and Jeong disclose the method of claim 1, and Borges doesn’t appear explicitly disclose: wherein the determining the one or more attributes associated with the device based on the passive scan comprises: determining a device type of the device.
However Seddigh discloses wherein the determining the one or more attributes associated with the device based on the passive scan comprises: 
determining a device type of the device ([see, e.g., determination of the device type has been made, [0151, 0156] and Fig. 7]).  
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide determining a device type results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 6, Borges and Jeong disclose the method of claim 5, and Borges doesn’t appear explicitly disclose: wherein the device type comprises at least one of a programmable logic controller (PLC), a supervisory control and data acquisition (SCADA) device, or a human-machine interface (HMI) device.
However Seddigh discloses wherein the device type comprises at least one of a programmable logic controller (PLC), a supervisory control and data acquisition (SCADA) device, or a human-machine interface (HMI) device ([see, e.g., determine the SCADA device type and vendor (e.g. to identify a device as being a included PLCs, HMI, [0156-0158] and Fig. 4]).   
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide device type results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 7, Borges and Jeong disclose the method of claim 1, and Borges doesn’t appear explicitly disclose: wherein the determining the one or more attributes associated with the device based on the passive scan comprises: determining at least one of a vendor, model, or firmware version of the device.
However Seddigh discloses wherein the determining the one or more attributes associated with the device based on the passive scan comprises: 
determining at least one of a vendor, model, or firmware version of the device ([see, e.g., determine the SCADA device type and vendor (e.g. to identify a device as being a included PLCs, HMI, [0156-0158] and Fig. 4]).  
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide determine attributes associated with the device results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 8, Borges and Jeong disclose the method of claim 1, and Borges doesn’t appear explicitly disclose: wherein the active scan is customized for the device based on at least one of the device being an IT device or an OT device, a device type of the device, a vendor of the device, a model of the device, an operating system (OS) of the device, a configuration of the device, a firmware of the device, a hardware version of the device, or a proprietary protocol associated with the device.
However Seddigh discloses wherein the active scan is customized for the device based on at least one of the device being an IT device or an OT device, a device type of the device, a vendor of the device, a model of the device, an operating system (OS) of the device, a configuration of the device, a firmware of the device, a hardware version of the device, or a proprietary protocol associated with the device ([see, e.g., determine the SCADA device type and vendor (e.g. to identify a device as being a included PLCs, HMI, [0156-0158] and Fig. 4]). 
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide robust discovery time results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 9, Borges and Jeong disclose the method of claim 1, and Borges doesn’t appear explicitly disclose: wherein the active scan comprises a request using at least one of a hypertext transfer protocol (HTTP) protocol, HTTP Secure (HTTPS) protocol, simple network management protocol (SNMP) protocol, an Nmap scan, a standard OT protocol or a proprietary protocol associated with the device, or a windows management instrumentation (WMI).
However Seddigh discloses wherein the active scan comprises a request using at least one of a hypertext transfer protocol (HTTP) protocol, HTTP Secure (HTTPS) protocol, simple network management protocol (SNMP) protocol, an Nmap scan, a standard OT protocol or a proprietary protocol associated with the device, or a windows management instrumentation (WMI) ([see, e.g., Running a tool such as Nmap to carry out a network-wide scan on PLCs, [0145] and Fig. 4]). 
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide active scan includes a request results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 12, Borges and Jeong disclose the system of claim 11, and Borges doesn’t appear explicitly disclose: wherein to wherein the determining whether the device is an IT device or an OT device is based on at least one of a media access control (MAC) address, one or more ports used by the device for communication, or one or more communication protocols used by the device.
However Seddigh discloses wherein to wherein the determining whether the device is an IT device or an OT device is based on at least one of a media access control (MAC) address ([see, e.g., the determining whether the device as a MAC analysis 74, [0155] and Fig. 7]), one or more ports used by the device for communication, or one or more communication protocols used by the device ([see, e.g., port number and protocol disclosed, [0170] and Fig. 11]).  
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide device determination results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 13, Borges and Jeong disclose the system of claim 11, and Borges doesn’t appear explicitly disclose: wherein to determine the one or more attributes associated with the device based on the passive scan the processing device to determine a device type of the device, and wherein the device type comprises at least one of a programmable logic controller (PLC), a supervisory control and data acquisition (SCADA) device, or a human-machine interface (HMI) device.
However Seddigh discloses wherein to determine the one or more attributes associated with the device based on the passive scan the processing device to determine a device type of the device, and wherein the device type comprises at least one of a programmable logic controller (PLC), a supervisory control and data acquisition (SCADA) device, or a human-machine interface (HMI) device ([see, e.g., determine the SCADA device type and vendor (e.g. to identify a device as being a included PLCs, HMI, [0156-0158] and Fig. 4]). 
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide determine attributes associated with the device results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
  As per Claim 14, Borges and Jeong disclose the system of claim 11, and Borges doesn’t appear explicitly disclose: wherein the active scan is customized for the device based on at least one of the device being an IT device or an OT device, a device type of the device, a vendor of the device, a model of the device, an operating system (OS) of the device, a configuration of the device, a firmware of the device, a hardware version of the device, or a proprietary protocol associated with the device.
However Seddigh discloses wherein the active scan is customized for the device based on at least one of the device being an IT device or an OT device, a device type of the device, a vendor of the device, a model of the device, an operating system (OS) of the device, a configuration of the device, a firmware of the device, a hardware version of the device, or a proprietary protocol associated with the device ([see, e.g., determine the SCADA device type and vendor (e.g. to identify a device as being a included PLCs, HMI, [0156-0158] and Fig. 4]).  
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide customized active scan results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
 As per Claim 15, Borges and Jeong disclose the system of claim 11, and Borges doesn’t appear explicitly disclose: wherein the active scan comprises a request using at least one of a hypertext transfer protocol (HTTP) protocol, HTTP Secure (HTTPS) protocol, simple network management protocol (SNMP) protocol, an Nmap scan, a standard OT protocol or a proprietary protocol associated with the device, or a windows management instrumentation (WMI).
However Seddigh discloses wherein the active scan comprises a request using at least one of a hypertext transfer protocol (HTTP) protocol, HTTP Secure (HTTPS) protocol, simple network management protocol (SNMP) protocol, an Nmap scan, a standard OT protocol or a proprietary protocol associated with the device, or a windows management instrumentation (WMI) ([see, e.g., Running a tool such as Nmap to carry out a network-wide scan on PLCs, [0145] and Fig. 4]).
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide active scan comprises a request results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 18, Borges and Jeong disclose the non-transitory computer readable medium of claim 17, and Borges doesn’t appear explicitly disclose: wherein the active scan is customized for the device based on at least one of the device being an IT device or an OT device, a device type of the device, a vendor of the device, a model of the device, an operating system (OS) of the device, a configuration of the device, a firmware of the device, a hardware version of the device, or a proprietary protocol associated with the device.
However Seddigh discloses wherein the active scan is customized for the device based on at least one of the device being an IT device or an OT device, a device type of the device, a vendor of the device, a model of the device, an operating system (OS) of the device, a configuration of the device, a firmware of the device, a hardware version of the device, or a proprietary protocol associated with the device ([see, e.g., determine the SCADA device type and vendor (e.g. to identify a device as being a included PLCs, HMI, [0156-0158] and Fig. 4]).
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide customized active scan results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).
As per Claim 19, Borges and Jeong disclose the non-transitory computer readable medium of claim 17, and Borges doesn’t appear explicitly disclose: Wherein the active scan comprises a request using at least one of a hypertext transfer protocol (HTTPS) protocol, HTTP Secure (HTTPS) protocol, simple network management protocol (SNMP) protocol, an Nmap scan, a standard OT protocol or a proprietary protocol associated with the device, or a windows management instrumentation (WMI).
However Seddigh discloses Wherein the active scan comprises a request using at least one of a hypertext transfer protocol (HTTPS) protocol, HTTP Secure (HTTPS) protocol, simple network management protocol (SNMP) protocol, an Nmap scan, a standard OT protocol or a proprietary protocol associated with the device, or a windows management instrumentation (WMI) ([see, e.g., Running a tool such as Nmap to carry out a network-wide scan on PLCs, [0145] and Fig. 4]). 
In view of the above, having the system of Borges and then given the well-established teaching of Seddigh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Seddigh. The motivation for doing so would have been to provide active scan comprises a request results improve efficiency for the system to achieve a fast network topology discovery and an accurate discovery of devices in the network. (Seddigh, ¶ [0018]).

Claims 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borges, in view of Jeong, and further in view of GULA et al. (U.S. Patent Application Publication No. 2016/0285827), (“Gula”, hereinafter).
As per Claim 10, Borges and Jeong disclose the method of claim 1, and Borges doesn’t appear explicitly disclose: performing another active scan customized using at least one of the one or more attributes based on the passive scan or the one or more results based on the active scan associated with the device, wherein the another active scan is more customized that the active scan.
However Gula discloses further comprising: performing another active scan customized using at least one of the one or more attributes based on the passive scan or the one or more results based on the active scan associated with the device, wherein the another active scan is more customized that the active scan ([see, e.g., in response to the active scanners 110, the log data source detecting activity that relates to a particular user accessing or modifying a particular file on a particular device 130 in the network 100, [0028] and Fig. 1]).  
In view of the above, having the system of Borges and then given the well-established teaching of Gula, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Gula. The motivation for doing so would have been to provide customized active scan results improve efficiency for the system that active scanners modifying a particular file on a particular device (Gula, ¶ [0006]).
As per Claims 16, 20,  Borges doesn’t appear explicitly disclose: perform another active scan based on at least one of the one or more attributes based on the passive scan or the one or more results based on the active scan associated with the device, wherein the another active scan is more customized that the active scan.
However Gula discloses wherein the processor further to: 
perform another active scan based on at least one of the one or more attributes based on the passive scan or the one or more results based on the active scan associated with the device, wherein the another active scan is more customized that the active scan ([see, e.g., in response to the active scanners 110, the log data source detecting activity that relates to a particular user accessing or modifying a particular file on a particular device 130 in the network 100, [0028] and Fig. 1]).  
In view of the above, having the system of Borges and then given the well-established teaching of Gula, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Borges as taught by Gula. The motivation for doing so would have been to provide customized active scan results improve efficiency for the system that active scanners modifying a particular file on a particular device (Gula, ¶ [0006]).
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      


/KHALED M KASSIM/Primary Examiner, Art Unit 2468